DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered. By this amendment, claims 1, 7, and 9 are amended and claims 1, 2, and 7-16 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure fails to provide adequate written description for the newly-amended limitation of “an ex-vivo electrical stimulator”. There is no disclosure in the originally-filed specification of an ex-vivo electrical stimulator either literally through the use of the term “ex-vivo” or through the description of the electrical stimulator. It is noted that an electrical stimulator located outside the human body or an external stimulator is not an “ex-vivo” electrical stimulator because “ex-vivo” involves cells or tissues that are taken from a living organism and transported into an artificial environment with very similar conditions. The term “ex-vivo” is not the same as external and, as such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 both recite an “ex-vivo electrical stimulator”. An “ex-vivo” electrical stimulator is interpreted to be an electrical stimulator that acts on cells or tissues that are taken from a living organism and transported into an artificial environment with very similar conditions. It is unclear how the ex-vivo electrical stimulator of the claim is related and connected to the “single contact electrode configured to be inserted in-vivo a therapeutically effective distance from a target afferent nerve fiber” and “a percutaneous lead operatively coupled with the single contact electrode.” The “ex-vivo” electrical stimulator requires acting on living tissues that have been removed from the organism, while the single contact electrode and the percutaneous lead require connection to tissues that reside within the human body. It is therefore unclear what is required by the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 7-16 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, and 7-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitations “ex-vivo electrical stimulator” in claims 1 and 7 and “the electrical stimulator is located outside of the human body” amount to recitations of portions of the human body per se without referring to any functionality of the system. An “ex-vivo electrical stimulator” requires tissues of a living organism in order to satisfy the “ex-vivo” aspect of the claim term and an “electrical stimulator…located outside of the human body” requires the human body in order to satisfy the limitation. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (U.S. 2002/0099419, previously cited). Regarding claim 9, Cohen discloses an electrical stimulation system comprising: a percutaneous lead 16 (see Figure 2); a single contact electrode 11/12/13 coupled with the percutaneous lead, wherein the single contact electrode is configured to be inserted into a human body (see Figures 1 and 2); and an electrical stimulator 20 coupled with the lead (see Figure 2), the electrical stimulator is configured to deliver electrical stimulation to at least one of Type Ia or Type Ib target afferent nerve fibers, wherein the electrical stimulation is configured to generate an action potential in the at least one of Type Ia or Type Ib target afferent nerve fibers while avoiding generation of action potentials in non-target Type III and Type IV nerve fibers to reduce a perception of pain (see paragraphs [0050]-[0056] which describe the operation of the apparatus, where it is respectfully submitted that the activation and suppression of nerve fibers are targeted and, thus, any action potentials in Type III or Type IV nerve fibers would not be in “non-target Type III and Type IV nerve fibers”). However, the above embodiments of Cohen disclose the electrical stimulator as being an implantable electrical stimulator and fail to disclose that the stimulator is located outside of the human body. Cohen teaches example uses of the disclosed apparatus in Figures 12 and 13 and paragraphs [0081]-[0083] and describes that the while the embodiments illustrate the apparatus as implanted in the body of the subject, in some applications “it may be preferable to apply the apparatus externally of the subject’s body and make connections from the electrodes to the respective nerve bundle”. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the nerve stimulator of the embodiment of Figures 1 and 2 of Cohen outside the human body, as taught by Cohen at paragraph [0083], as it has been held that choosing from a finite number of identified, predictable solutions (implantable versus external electrical stimulators), with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 14-16, because the stimulation of Cohen stimulates the target nerve fibers and only generates the action potential in target nerve fibers, it is respectfully submitted that the waveform, current, and voltage of the electrical stimulation are all “configured to” generate the action potential in the target Type I or Type Ib afferent nerve fiber while avoiding generation of action potentials in non-target Type III and Type IV nerve fibers (i.e. any action potentials generated in Type III and Type IV nerve fibers are in “targeted” Type III and Type IV nerve fibers).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792